UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-6149



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ANGELO SHERMAN, a/k/a Angel Sherman, a/k/a
Rodney Lamar Gibbs,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (2:04-cr-00303-PMD)


Submitted:   March 29, 2007                 Decided:   April 6, 2007


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Angelo Sherman, Appellant Pro Se. Brent Alan Gray, OFFICE OF THE
UNITED STATES ATTORNEY, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Angelo Sherman appeals the district court’s oral order

denying his Fed. R. Crim. P. 35 motion for a reduction of his

sentence.   We have reviewed the record and find that the district

court lacked jurisdiction to entertain the motion.    See Fed. R.

Crim. P. 35.    We therefore affirm the denial of relief on that

ground. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -